Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter



1.	Claims 1-4 and 7-21 are allowed.

	
	          The following is an examiner’s statement of reasons for allowance:  

		
Claims 1 is allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 1.
	
	None of the prior art of record teaches or fairly suggests that measuring the thickness of an ophthalmic lens method for  calculating a thickness using said ultraviolet light passing through said ophthalmic lens and said forming optic, which is not absorbed by said light absorptive component of said ophthalmic lens, to generate an image having pixel intensity data, and together with combination of other claimed elements as set forth in the independent claim 1.  Therefore, the claim 1 is over the prior art of records.


Claims 18 is allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 18.
	
	None of the prior art of record teaches or fairly suggests that measuring the thickness of an ophthalmic lens method for  calculating a thickness profile for said ophthalmic lens by passing said first, second and third lights through said ophthalmic lens to isolate light absorption due to the presence of refractive effects and said photoinitiator in said ophthalmic lens from light absorption due to the presence of said light absorptive component in said ophthalmic lens, and together with combination of other claimed elements as set forth in the independent claim 18.  Therefore, the claim 18 is over the prior art of records.

Claims 21 is allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 21.
	
	None of the prior art of record teaches or fairly suggests that measuring the thickness of an ophthalmic lens method for  calculating a thickness by passing ultraviolet light having a wavelength of 365nm through said ophthalmic lens and said forming optic, wherein said light absorptive component of said ophthalmic lens absorbs some of said ultraviolet light passing through said ophthalmic lens; passing second light through said ophthalmic lens and said forming optic, said second light having a second wavelength that is different than said ultraviolet light and that is not absorbed by said light absorptive component of said ophthalmic lens; after passing said second light through said ophthalmic lens and said forming optic, directing said second light to generate a second image for said ophthalmic lens, said second image having second pixel intensity data that corresponds to intensity changes due to refractive effects when said second light passes through said ophthalmic lens; isolating said second pixel intensity data from first pixel intensity data used to measure thickness due to said light absorptive component, and together with combination of other claimed elements as set forth in the independent claim 21.  Therefore, the claim 21 is over the prior art of records.
		
Claims 2-4, 7-17 and 19-20 are allowed because they are depended on independent claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663